Citation Nr: 1002168	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  03-33 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for bilateral hearing loss from January 15, 2004 to 
June 6, 2006.

2.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral hearing loss on and after June 7, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009); however, this status is moot 
given the Veteran's death.  38 U.S.C.A. § 7107(a)(2) (West 
2002).

In January 2007, the Veteran filed a notice of appeal from a 
December 2006 Board decision, which, in part, concerned the 
above titled issues.  In a July 2008 order, the United States 
Court of Appeals for Veterans Claims (Court) vacated and 
remanded the Board's December 2006 decision with respect to 
these issues for further adjudication.  Although the Court's 
judgment was entered on August 14, 2008, and a mandate was 
issued on November 3, 2008, evidence was presented that the 
Veteran died in September 2008.  The Court then ordered the 
Veteran's estate to show cause as to why the Veteran's case 
should not be dismissed, but no response was received.  As 
such, the Court issued another order in December 2009, 
recalling the November 2008 mandate; revoking the July 2008 
order; and vacating the Board December 2006 decision with 
respect to the above titled issues.  Because evidence was 
presented that the Veteran had died, his appeal to the Court 
concerning the above titled issues was deemed moot and was 
dismissed.  


FINDING OF FACT

The Veteran died in September 2008.




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2009).


ORDER

The claim of entitlement to an initial evaluation in excess 
of 20 percent for bilateral hearing loss, from January 15, 
2004 to June 6, 2006, is dismissed.

The claim of entitlement to an initial evaluation in excess 
of 30 percent for bilateral hearing loss on and after June 7, 
2006, is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


